Exhibit 10.21

 

EXECUTION VERSION

 

CONTRIBUTION AGREEMENT

 

THIS CONTRIBUTION AGREEMENT (this “Agreement”) is entered into as of the 27th
day of December, 2012 by and among INLAND DIVERSIFIED LAS VEGAS CENTENNIAL
GATEWAY, L.L.C., a Delaware limited liability company (“Borrower A”), INLAND
DIVERSIFIED HENDERSON EASTGATE, L.L.C., a Delaware limited liability company
(“Borrower B”), (each of Borrower A and Borrower B, each having an address at
2901 Butterfield Road, Oak Brook, Illinois 60523, is individually referred to
herein as a “Co-Obligor”; Borrower A and Borrower B are collectively referred to
herein as the “Co-Obligors”; references herein to the “Co-Obligors,” unless
otherwise specifically stated, shall also mean and refer to each and every one
of Borrower A and Borrower B, jointly and severally), and THE ROYAL BANK OF
SCOTLAND PLC, (“Lender”), having an address at 600 Washington Boulevard,
Stamford, Connecticut 06901.

 

W I T N E S S E T H:

 

WHEREAS, concurrently herewith, Lender has made a loan to the Co-Obligors the
aggregate initial principal sum of FORTY-FOUR MILLION THREE HUNDRED EIGHTY-FIVE
THOUSAND AND NO/100 DOLLARS ($44,385,000.00) (the “Loan”) in accordance with
that certain Loan Agreement of even date herewith between the Co-Obligors and
Lender (the “Loan Agreement”) (the Loan and the other obligations and
liabilities of the Co-Obligors under the Loan Agreement and the other Loan
Documents (as defined in the Loan Agreement) are herein collectively referred to
herein as the “Indebtedness”);

 

WHEREAS, each Co-Obligor is jointly and severally liable for the payment of all
the Indebtedness;

 

WHEREAS, each Co-Obligor will receive substantial benefits by reason of the
Loan; and

 

WHEREAS, the Co-Obligors are desirous of providing for certain rights of
contribution and subrogation as more particularly provided herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Co-Obligors agree as follows:

 

1.         As used herein, the “Allocable Amount” of any Co-Obligor, as of any
date of determination, shall be determined to be an amount equal to the maximum
amount of the Indebtedness which could then be claimed against such Co-Obligor
without rendering such claim voidable or avoidable under Section 548 of Chapter
11 of the United States Federal Bankruptcy Code (11 U.S.C. Sec. 101 et seq.) or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.

 

2.         To the extent that a payment is made on the Indebtedness by a
Co-Obligor (a “Co-Obligor Payment”), which, taking into account all other
Co-Obligor Payments then previously or

 

--------------------------------------------------------------------------------


 

concurrently made by or attributable to any other Co-Obligor, exceeds the amount
of the Co-Obligor Payment which otherwise would have been made by or
attributable to such Co-Obligor if each such Co-Obligor had paid the aggregate
Indebtedness satisfied by such Co-Obligor Payments in the same proportion as
such Co-Obligor’s Allocable Amount in effect immediately prior to such
Co-Obligor Payment bore to the aggregate Allocable Amounts of all such
Co-Obligors in effect immediately prior to such Co-Obligor Payment, then such
Co-Obligor shall be entitled to contribution and indemnification from, and to be
reimbursed by, the other Co-Obligor for the amount of such excess, pro rata
based upon its respective Allocable Amounts in effect immediately prior to such
Co-Obligor Payment (and such obligations of one Co-Obligor to another are herein
referred to as the “Contribution Obligations”).

 

3.         This Agreement is intended only to define the relative rights of the
Co-Obligors, and nothing set forth in this Agreement is intended to or shall
impair the obligations of any Co-Obligor to pay any amounts as and when the same
shall become due and payable in accordance with the terms of the Loan Agreement.

 

4.         The Co-Obligors acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets in favor of the Co-Obligor to
which such contribution and indemnification is owing.

 

5.         Each Co-Obligor hereby postpones and subordinates payment of all the
Contribution Obligations, and makes all the Contribution Obligations subject in
right of satisfaction, payment and performance, to the full and absolute payment
of the Indebtedness.

 

6.         Until the date that is one (1) year and one (1) day after the date
that all of  the Indebtedness has been paid and satisfied in full none of the
Co-Obligors shall (a)  assert, collect, sue upon, or enforce all or any part of
the Contribution Obligations;  (b) commence or join with any other creditors of
any Co-Obligor in commencing any bankruptcy, reorganization, receivership or
insolvency proceeding against any other Co-Obligor; (c) take, accept, ask for,
sue for, receive, set off or demand any payments upon the Contribution
Obligations; or (d) take, accept, ask for, sue for, receive, demand or allow to
be created liens, security interests, mortgages, or pledges of or with respect
to any of the assets of a Co-Obligor in favor of or for the benefit of the any
other Co-Obligor.

 

7.         Each of the Co-Obligors agrees that in the event of any bankruptcy,
insolvency, arrangement, reorganization or receivership proceeding relating to
any other Co-Obligor, the following shall apply:

 

(a)           In any such proceeding the Lender may, and is hereby irrevocably
authorized and empowered (in its own name or in the name of the said Co-Obligor)
but shall have no obligation to: demand, sue for, collect and receive every 
payment or distribution in respect of the Contribution Obligations and give
acquittance therefor; and file claims and proofs of claims and take such other
action (including, without limitation, voting the Contribution Obligations and
approving or objecting to a plan of reorganization) as the Lender may deem
necessary or advisable for the exercise or enforcement of any of the rights or
interests of the Lender under this Agreement.

 

2

--------------------------------------------------------------------------------


 

(b)           In any such proceeding, each Co-Obligor will duly and promptly
take such action as the Lender may request to  (i) collect for the account of
the Lender the Contribution Obligations and to file appropriate claims or proofs
of claim with respect thereto; and (ii) execute and deliver to the Lender such
powers of attorney, assignments or other instruments as the Lender may request
in order to enable it to enforce any and all claims with respect to the
Contribution Obligations.

 

8.         Each of the Co-Obligors acknowledges and agrees that (a) the Lender
would not make the Loan unless each Co-Obligor jointly and severally became
obligated for the repayment of the Loan and granted liens on the collateral
owned by said Co-Obligor to secure the payment of all of the Indebtedness,
(b) each Co-Obligor derives benefits from the borrowing of the Loan by the
Co-Obligors and the granting of liens by each Co-Obligor on the collateral owned
by it securing the payment of the Indebtedness, and (c) the Lender and its
successors and assigns are beneficiaries of this Agreement and may bring any
action from time to time to enforce the benefits and rights granted to the
Lender hereunder.

 

9.         This Agreement shall be binding upon and shall inure to the benefit
of the parties hereto and their respective successors and assigns.

 

10.      This Agreement shall be construed and enforced in accordance with the
laws of the State of Illinois.

 

11.      This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all of which shall constitute one
and the same instrument.

 

12.      Any notices required to be given under this Agreement shall be given in
the manner provided in the Loan Agreement.  All capitalized terms, unless
otherwise defined herein, have the same meanings as defined in the Loan
Agreement.

 

13.      This Agreement may not be modified, amended or terminated except by a
written agreement executed by all of the parties hereto.

 

[NO FURTHER TEXT ON THIS PAGE]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Contribution Agreement has been duly executed by the
parties hereto as of the date first written above.

 

 

CO-OBLIGORS:

 

 

 

 

 

Inland Diversified Las Vegas Centennial Gateway,
L.L.C., a Delaware limited liability company

 

 

 

By:

Inland Territory, L.L.C.,

 

 

a Delaware limited liability company, its
sole member

 

 

 

 

By:

Inland Territory Member, L.L.C.,

 

 

a Delaware limited liability company, its
managing member

 

 

 

 

By:

Inland Diversified Real Estate Trust, Inc.,

 

 

a Maryland corporation, its sole member

 

 

 

 

By:

/s/ Mary J. Pechous

 

Name:

Mary J. Pechous

 

Title:

Assistant Secretary

 

 

 

 

Inland Diversified Henderson Eastgate, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Territory, L.L.C.,

 

 

a Delaware limited liability company, its
sole member

 

 

 

 

By:

Inland Territory Member, L.L.C.,

 

 

a Delaware limited liability company, its
managing member

 

 

 

 

By:

Inland Diversified Real Estate Trust, Inc.,

 

 

a Maryland corporation, its sole member

 

 

 

 

By:

/s/ Mary J. Pechous

 

Name:

Mary J. Pechous

 

Title:

Assistant Secretary

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

By:

RBS Securities, Inc., its agent

 

 

 

 

 

By:

/s/ Patrick J. Walker

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------